DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  “the said substrate” in line 6 should be written “the substrate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a first portion of the surface of the substrate, which is used for directly contacting biological cells or tissues, comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, being a top layer on the said substrate” in lines 3-6. However, it is unclear how a first portion of the surface of the substrate could be a top layer on the said substrate since a top layer on the substrate is not a part of the surface of the substrate. For the purpose of examination, a first portion of the surface of the substrate being be a top layer on the said substrate is interpreted as any portion of the surface of the substrate. 
Claim 1 also recites the limitation “a cell contracting” in line 6. It is unclear how this limitation was intended to be interpreted. 
Claims 2-3, 5-8, 10-12 are rejected as being dependent on a rejected claim. 
Claim 19 recites the limitation “wherein a first portion of the surface of the substrate, which is used for directly contacting biological cells or tissues, comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, being a top layer on the said substrate” in lines 3-6. However, it is unclear how a first portion of the surface of the substrate could be a top layer on the said substrate since a top layer on the substrate is not a part of the surface of the substrate. For the purpose of examination, a first portion of the surface of the substrate being be a top layer on the said substrate is interpreted as any portion of the surface of the substrate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn, (US 9242118) in view of Nakamura et al., (US 2003/0216011; hereinafter Nakamura).
Regarding claim 1, Brawn discloses an implantable device comprising: a light therapy system with a substrate (support for light source) having a surface, wherein the light source may comprise InGaN (Col. 49, lines 43-55; Col. 62, lines 35-47). Brawn fails to disclose that a first portion of the surface of the substrate, which is used for directly contacting biological cells or tissues, comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, being a top layer on the said substrate, a cell contracting, wherein the first portion promotes cell adhesion to the substrate and directs cell growth thereon, and further defines a semiconducting component of the device. However, Nakamura teaches (Figure 1) a light device wherein a first portion, forming a semiconductor, of the surface of a substrate (101) comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999 ([0039]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn to include a first portion of the surface of the substrate comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, as taught by Nakamura, because the modification would provide a device for emitting light, which is the same function performed by the light source of Brawn, and it has been held that substituting parts of an invention performing the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the instant application states that this composition of the first portion promotes cell adhesion to the substrate and directs cell growth thereon, the first portion of the modified device would then promote cell adhesion to the substrate and direct cell growth thereon. The modified device would include the first portion of the substrate being a top layer of the said substrate, in view of the interpretation in the rejection under 35 U.S.C 112(b) above, since a portion of the surface of the substrate would comprise: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999.
Regarding claim 2, Brawn/Nakamura further discloses that x is in the range from 0.01 to 0.88 (Nakamura, Figure 1, [0039]).
Regarding claim 3, Brawn/Nakamura further discloses that the first surface portion integrally covers the surface of the substrate (Nakamura, Figure 1, [0038]-[0039]).
Regarding claim 5, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein said first and second portions integrally cover the surface of said substrate, since both first and second portions would be fully covering the surface of the substrate in the modified device.
Regarding claim 6, Brawn in view of Nakamura teaches the device according to claim 1, and that the substrate comprises Gallium nitride, GaN (Nakamura, Figure 1, [0038]-[0039]). The combination fails to teach that the substrate comprises Indium nitride, InN. However, Nakamura teaches that the substrate has to be an n-type guide layer, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GaN substrate of Nakamura to be an InN substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 7, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein the first and/or second portion is provided as a layer on said surface of the substrate (Nakamura, Figure 1, [0038]-[0039]), but fails to teach that the layer is a thin layer. However, it would have been an obvious matter of design choice to modify Brawn in view of Nakamura and Nishi to include the first and/or second portion as a thin layer since applicant has not disclosed that having a thin layer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of a thin layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 8, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein the first and/or second portion is provided as a layer on said surface of the substrate (Nakamura, Figure 1, [0038]-[0039]), but fails to teach that the layer is a thick layer. However, it would have been an obvious matter of design choice to modify Brawn in view of Nakamura and Nishi include the first and/or second portion as a thick layer since applicant has not disclosed that having a thick layer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of a thin layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brawn in view of Nakamura as applied to claim 1 above, and further in view of Cowan et al., (US 20070293912). 
Regarding claim 12, Brawn in view of Nakamura teaches the device according to claim 1, but fails to teach at least one electrode which may be used for stimulating and/or monitoring contacted cells/tissues. However, Cowan teaches an implantable device including at least one electrode (22) which may be used for stimulating and/or monitoring contacted cells/tissues ([0016], ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn in view of Nakamura to include at least one electrode which may be used for stimulating and/or monitoring contacted cells/tissues, as taught by Cowan, because the modification would enhance surrounding cell growth (Cowan, [0016]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brawn in view of Nakamura, Nishi (US 2012/0028475), and Okoniewski (US 2012/0128874).
Regarding claim 19, Brawn discloses an implantable device comprising: a light therapy system with a substrate (support for light source) having a surface which is used for directly contacting biological cells or tissue, wherein the light source may comprise InGaN (Col. 49, lines 43-55; Col. 62, lines 35-47). Brawn fails to disclose that a first portion of the surface of the substrate, which is used for directly contacting biological cells or tissues, comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, being a top layer on the said substrate, wherein the first portion promotes cell adhesion to the substrate and directs cell growth thereon, and further defines a semiconducting component of the device. However, Nakamura teaches (Figure 1) a light device wherein a first portion, forming a semiconductor, of the surface of a substrate (101) comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999 ([0039]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn to include a first portion of the surface of the substrate comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, as taught by Nakamura, because the modification would provide a device for emitting light, which is the same function performed by the light source of Brawn, and it has been held that substituting parts of an invention performing the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the instant application states that this composition of the first portion promotes cell adhesion to the substrate and directs cell growth thereon, the first portion of the modified device would then promote cell adhesion to the substrate and direct cell growth thereon. 
Brown/Nakamura fail to teach that the surface further comprises a second portion which is distinct from said first portion, wherein said second portion inhibits cell-adhesion to the substrate, and wherein said second portion comprises Indium nitride, InN. However, Nishi teaches (Figure 1) a device forming a semiconductor wherein a second portion (11) which is distinct from a first portion (32) comprises Indium nitride, InN ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn in view of Nakamura to include a second portion of the surface which is distinct from said first portion, wherein said second portion inhibits cell-adhesion to the substrate, and wherein said second portion comprises Indium nitride, InN, as taught by Nishi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Brown/Nakamura/Nishi fail to teach that the first portion defines a pattern on the surface of the substrate, along which cell adhesion is enhanced. However, Okoniewski teaches an implantable device on which a coating is applied onto a substrate, wherein the coating defines a pattern on the surface of the substrate, further wherein said pattern comprises at least one line ([0021]-[0022], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn in view of Nakamura such that the first portion defines a pattern on the surface of the substrate, wherein said pattern comprises at least one line, as taught by Okoniewski, because the modification would avoid delamination and/or fracturing which might occur as the substrate flexes and/or stretches (Okoniewski, abstract, [0031], [0050]). Furthermore, since the coating would be the first portion in the modified device, the first portion would define a pattern on the surface of the substrate, along which cell adhesion is enhanced. 
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the cited references fail to teach the newly amended limitation “wherein a first portion of the surface of the substrate, which is used for directly contacting biological cells or tissues, comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, being a top layer on the said substrate” in claims 1 and 19, Examiner respectfully disagrees. As explained in the rejections under 35 U.S.C. 112(b) above, it is unclear how a first portion of the surface of the substrate could be a top layer on the said substrate since a top layer on the substrate is not a part of the surface of the substrate. For the purpose of examination, a first portion of the surface of the substrate being be a top layer on the said substrate is interpreted as any portion of the surface of the substrate. Under this interpretation, the Brawn/Nakamura combination teaches this limitation in claims 1 and 19 since a portion of the surface of the modified substrate would comprise : In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999. Therefore, Examiner maintains that the cited combination of references remain tenable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794